Case 9:19-cv-81553-RS Document 1 Entered on FLSD Docket 11/14/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              Case No.: Cif   IC V1C-'(
IRENE MIRAND,

        Plaintiff,

v.


TROPICAL SELF STORAGE OF STUART,LLC,

        Defendant.


                                           COMPLAINT

        Plaintiff, Irene Mirand ("Plaintiff"), by and through undersigned counsel, files this

Complaint against Defendant, Tropical Self Storage, of Stuart, LLC ("Defendant") and states as

follows:

                                          JURISDICTION

        1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

 Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the "FLSA") to

 recover unpaid back wages, an additional equal amount as liquidated damages, and reasonable

 attorney's fees and costs.

        2.      Thejurisdiction ofthe Court over this controversy is based upon 29 U.S.C. §216(b).

        3.      Venue is proper in this Court through Defendant's commission of unlawful policies

 and practices within this district and division.

                                              PARTIES

        4.      At all times material hereto, Plaintiff Irene Mirand was, and continues to be a

 resident of St Lucie County, Florida.


                                                    1
Case 9:19-cv-81553-RS Document 1 Entered on FLSD Docket 11/14/2019 Page 2 of 6



        5.       At all times material hereto Defendant, Tropical Self Storage of Stuart, LLC, was,

and continues to be a Florida business. Further, at all times material hereto, Defendant, Tropical

Self Storage of Stuart, LLC, was, and continues to be, engaged in business in Martin County,

Florida.

        6.       At all times material hereto, Plaintiff was "employee" of Defendant within the

meaning of FLSA.

         7.      Plaintiff was, and is, at all material times, a covered, non-exempt employee of

Defendant within the meaning of the FLSA,29 U.S.C. §203(e) and (g).

         9.      At all times material hereto, Defendant was "engaged in commerce" within the

 meaning of §6 and §7 of the FLSA.

         10.     At all times material hereto, Defendant was the "employer" within the meaning of

 FLSA.

         11.     At all times material hereto, Defendant was, and continues to be, an "enterprise

 engaged in commerce" within the meaning of FLSA.

           12.   At all times material hereto, the work performed by the Plaintiff was directly

 essential to the business performed by Defendant.

           13.   Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

 such conditions have been waived.

                                      STATEMENT OF FACTS

           14.   On or about April 9, 2019, Plaintiff Irene Mirand was hired by Defendant to work

 at the front desk of it'self storage business. Plaintiff's job duties were primarily customer service.

           15.   At various material times hereto, Plaintiff worked for Defendant in excess of forty

(40) hours within a work week.


                                                    2
Case 9:19-cv-81553-RS Document 1 Entered on FLSD Docket 11/14/2019 Page 3 of 6



        16.    From at least April 9,2019, and continuing through July 30, 2019, Defendant failed

to compensate Plaintiff at the rate of one and one-half times Plaintiff regular rate for all hours

worked in excess offorty(40)hours in a single work week. Plaintiff should be compensated at the

rate of one and one-half times Plaintiff' regular rate for those hours that Plaintiff worked in excess

offorty(40) hours per week as required by the FLSA.

        17.     Documentation concerning the number of hours actually worked by Plaintiff and

the compensation actually paid to Plaintiff are in the possession and custody and control of

Defendant.

        18.     Defendant has violated Title 29 U.S.C. §207 from at least April 9, 2019 and

continuing through.July 30, 2019, in that:

                a.      Plaintiff worked in excess of forty (40) hours per week for the period of

                        employment with Defendant;

                b.      No payments, and provisions for payment, have been made by Defendant to

                        properly compensate Plaintiff at the statutory rate of one and one-half times

                        Plaintiff' regular rate for those hours worked in excess of forty (40) hours

                        per work week as provided by the FLSA; and

                c.      Defendant has failed to maintain proper time records as mandated by the

                        FLSA.

         19.    Plaintiff has retained the law firm of ROSENTHAL, LEVY, SIMON & RYLES,

 P.A. to represent Plaintiff in the litigation and has agreed to pay the firm a reasonable fee for its

 services.




                                                   3
Case 9:19-cv-81553-RS Document 1 Entered on FLSD Docket 11/14/2019 Page 4 of 6



                                          COUNT I
                                   VIOLATION OF 29 U.S.C. §207
                                   OVERTIME COMPENSATION

       20.     Plaintiff re-alleges and reavers paragraphs 1 through 20 of the Complaint as if fully

set forth herein.

        21.     From at least April 9, 2019 and continuing through on or about July 30, 2019,

Plaintiff worked in excess of the forty (40) hours per week for which Plaintiff were not

compensated at the statutory rate of one and one-half times Plaintiff' regular rate of pay.

        22.    Plaintiff was, and is entitled to be paid at the statutory rate of one and one-half times

Plaintiff' regular rate of pay for those hours worked in excess of forty(40) hours.

        23.     At all times material hereto, Defendant failed, and continues to fail, to maintain

proper time records as mandated by the FLSA.

        24.     Defendant's actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of

one and one-half times Plaintiff' regular rate of pay for the hours worked in excess of forty (40)

 hours per weeks when it knew, or should have known, such was, and is due.

        25.     Defendant has failed to properly disclose or apprise Plaintiff of their rights under

 the FLSA.

        26.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered

 and continue to suffer damages and lost compensation for time worked over forty(40) hours per

 week, plus liquidated damages.

        27.         Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to

 29 U.S.C. §216(b).

         WHEREFORE,Plaintiff respectfully request that judgment be entered in her favor against


                                                      4
Case 9:19-cv-81553-RS Document 1 Entered on FLSD Docket 11/14/2019 Page 5 of 6



Defendant:

              a.     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                     practices complained of herein are in violation of the maximum hour

                      provisions of the FLSA;

              b.      Awarding Plaintiff overtime compensation in the amount due her for

                     Plaintiff' time worked in excess of forty(40) hours per work week;

               c.     Awarding Plaintiff liquidated damages in an amount equal to the overtime

                      award;

               d.     Awarding Plaintiffreasonable attorney's fees and costs and expenses of the

                      litigation pursuant to 29 U.S.C. §216(b);

               e.     Awarding Plaintiff pre-judgment interest; and

               f.     Ordering any other further relief the Court deems just and proper.

        WHEREFORE, Plaintiff similarly situated employee who has or will opt into the action

 demands that judgment be entered against Defendant:

               a.     Declaring, pursuant to 29 U.S.C. §207, that the acts and practices

                      complained of herein are in violation of the maximum hour provisions of

                      the FLSA;

               b.     Awarding Plaintiff overtime compensation due them for hours worked by

                      her, but for which they have not been properly compensated;

               c.     Awarding Plaintiff liquidated damages;

               d.     Awarding Plaintiffreasonable attorney's fees and costs and expenses of the

                      litigation pursuant to 29 U.S.C. §216(b);

               e.     Awarding Plaintiff pre-judgment interest; and



                                                5
Case 9:19-cv-81553-RS Document 1 Entered on FLSD Docket 11/14/2019 Page 6 of 6



             f.       Ordering any other further relief the Court deems just and proper.




                                        JURY DEMAND

      Plaintiffed mands trial by jury on all issues so triable as a matter of right by jury.

DATED this        day of November, 2019.

                                      Respectfully submitted,

                                      ROSENTHAL,LEVY & SIMON,P.A.
                                      1401 Forum Way, Suite 600
                                      West Palm Beach, Florida 33401
                                      Telephone:(561)478-2500
                                      Fa 'mile: (561) 478-3111
                                            atironsonaDrosenthallevy.com
                                            dwhitee          levv.cc




                                      ALAN M. ARONSON,ESQ.
                                      Florida Bar No.: 895997




                                                 6
